DETAILED ACTION
	Applicants’ Amendment and Response, filed 3/22/2021 have been considered.  The Dorfman Declaration and the Winslow Declaration have been considered and are persuasive.
	Claims 1-6, 9-18 are allowed.
Information Disclosure Statement
	The IDS filed 3/26/2021 has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Schiff on 4/8/2021.
The application has been amended as follows: 
1.	Replace claim 1 with the following:
1. 	A genetically modified pig exhibiting phenotypic features of Usher syndrome, whose genome has a substitution in both alleles of the endogenous USH1c pig gene, 
wherein each substitution comprises an exogenous nucleic acid that prevents or inhibits expression of a functional USH1c gene product from the respective allele, and 
wherein the pig exhibits phenotypic features of Usher syndrome comprising deafness, vestibular dysfunction, and defects in the pig’s eyes that manifest as, or will progress to, impaired vision when compared to a wild-type control pig.

2.	In claim 2, line 2, insert the word – the – before to the word “protein”.

3.	In claim 3, line two, delete the word “the” at the end of the line.

4.	Replace claim 4 with the following:
	4.	The genetically modified pig according to claim 1, wherein the substitution in both of the alleles includes part of a human USH1c gene that encodes an R31X mutation that causes Usher syndrome.

5.	In claim 5, line 2, replace the term “encoding” with – coding –.

6.	Replace claim 9 with the following: 
9.	The genetically modified pig according to claim 8, wherein the intracellular architecture of photoreceptor cells in an eye of the pig is abnormal when analyzed by transmission electron microscopy (TEM), compared with an eye in a wild-type control pig. 

7.	Replace claim 10 with the following:
10.	An isolated tissue or cell population removed or isolated from the genetically modified pig of claim 1.

	8. 	Replace claim 11 with the following:
11.	A method of producing a genetically modified pig according to claim 1, comprising:
a) 	introducing an exogenous nucleic acid that prevents or inhibits expression of a functional USH1c gene product from the endogenous USH1c pig gene into the genome of a primary pig cell by way of homologous recombination with a BAC vector that contains the exogenous nucleic acid, thereby producing one or more genetically modified cells;
b)	generating a plurality of parental pigs from clonal progeny of the genetically modified cell(s) from step a) by somatic cell nuclear transfer, wherein the presence of the exogenous nucleic acid in the genome of each parental pig prevents or inhibits expression of a functional USH1c gene product from one USH1c allele of the parental pig, and then
c)	breeding such parental pigs from step b) together to produce an offspring whose genome has a substitution in both alleles of the endogenous USH1c pig gene, 
wherein each substitution comprises an exogenous nucleic acid that prevents or inhibits expression of a functional USH1c gene product from the respective allele, and 
wherein the pig exhibits phenotypic features of Usher syndrome comprising deafness, vestibular dysfunction, and defects in the pig’s eyes that manifest as, or will progress to, impaired vision when compared to a wild-type control pig.

9.	In claim 12, line 1, after the term “recombination” insert the phrase – of step a) –.

	10.	In claim 13, line 1, after the term “cell” insert the phrase – of step a) –.

11.	In claim 13, line 2, delete the phrase, “such as neomycin”.

12.	In claim 14, line 1, after the term “cells” insert the phrase – of step a) –.

	13.	In claim 15, line 7, after the term “pig” insert the phrase, “, when compared to an untreated control pig”.

	14.	Cancel claims 19-22.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims have now been limited to the specific modification and phenotype associated with the pig, and methods of using said pig.  The Winslow and Dorfman Declarations provides further evidence regarding the phenotype of the pig and the methods of making said pig.   Accordingly, all rejections are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thaian N. Ton/Primary Examiner, Art Unit 1632